Citation Nr: 0717850	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
operative, lateral meniscectomy, right knee, with 
degenerative joint disease (DJD) and painful limitation of 
motion.  

2.  Entitlement to a rating in excess of 10 percent for 
traumatic osteoarthritis, right hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  That decision determined that ratings in 
excess of 10 percent were not warranted for the service-
connected right knee and right hip disorders on appeal.  The 
veteran submitted a timely notice of disagreement.  
Ultimately, in a May 2005 rating decision, the RO assigned an 
increased rating of 30 percent for the right knee condition, 
the date of the reopened claim.  The condition was 
reclassified to include DJD of the right knee.  The 10 
percent rating in effect for the right hip condition was 
confirmed.  The appeal continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that the veteran was 
orthopedically examined by VA in February 2004.  Based 
primarily on clinical findings made at that time, the 
veteran's right knee disability rating was increased to 30 
percent.  Added to the record since that evaluation is a 
private January 2006 record which reflects that the veteran 
underwent a total right knee arthroplasty.  The veteran 
submitted a statement in January 2007 reflecting that he 
continued to receive treatment for his right lower extremity 
conditions.  

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance in clarifying the nature of the 
appellant's service-connected right knee and right hip 
conditions and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Moreover, with regard to the veteran's claim for an increased 
rating for a right knee disability, the Board points out that 
the VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptoms. VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98, (August 14, 1998). VA's General Counsel also 
recently held that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (for limitation of flexion) and Code 5261 (for 
limitation of extension), may be assigned for disability of 
the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Accordingly, this case is REMANDED for further development:  

1.  The RO/AMC should furnish the 
appellant with the appropriate release of 
information forms, if applicable, to 
obtain copies of any more recent private 
and should obtain VA medical records 
pertaining to the appellant's right knee 
and right hip disability for association 
with the claims folder.  

2.  The RO/AMC should arrange for a VA 
examination to be conducted by a 
specialist in orthopedics, if available, 
or other appropriate physician in order 
to determine the nature and severity of 
the right knee and right hip 
disabilities.  All indicated testing 
should be conducted.  The claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the degree of 
instability in the right knee.  He/she 
should also comment on the functional 
limitations, if any, caused by the 
appellant's service-connected right knee 
and right hips disorders in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Do the service-connected right knee 
or right hip disabilities involve only 
the joint structure, or do they also 
involve the muscles and nerves?  The 
examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee. The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.

(b)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners so 
indicate.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

4.  Following the above, the RO/AMC 
should review the examination report and 
assure that all requested information has 
been provided.  If not, the examination 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2006).  
Thereafter, the case should be reviewed 
by the RO/AMC.  The RO/AMC should 
specifically consider the claims as 
listed on the title page of this 
decision, to include whether separate 
ratings are warranted for limitation of 
flexion of the right knee, limitation of 
extension of the right knee, and 
recurrent subluxation or lateral 
instability of the left knee.  
Consideration should be accorded to 
whether 38 C.F.R. §§ 4.40, 4.45 apply, 
and if so, whether they provide a basis 
for any change in the award of 
compensation benefits.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



